DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 432,434,452,454,472,474 in Fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4,6,13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, line 7 recites the limitation “the air duct system communicates the cotton harvested from the cotton picking row units to the accumulator via the accumulator.” It is unclear what it meant by “to the accumulator via the accumulator;” The Examiner believes this portion of the claim is meant to read -- to the crop receptacle via the accumulator;-- and has interpreted it as such.
Claim 6, lines 9-10 recites the limitation "the required ratio range". There is insufficient antecedent basis for this limitation in the claim. The claim should be amended to read –a required ratio range--.
Claim 13, line 11 recites the limitation "the required ratio range". There is insufficient antecedent basis for this limitation in the claim. The claim should be amended to read –a required ratio range--.
Claim 20, lines 9-10 recites the limitation "the required ratio range". There is insufficient antecedent basis for this limitation in the claim. The claim should be amended to read –a required ratio range--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8,12,15,19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phelan et al. (US 9645006 B2).

Regarding independent claim 8, Phelan at Fig. 8 teaches a method for determining crop yield during harvesting of the crop, the method comprising: storing operational data in a memory device (18) of a crop sensing control system (14) comprising a processor (16) and the memory device operably coupled with the processor (C3, L31-50), the operational data comprising harvester data representative of an operational characteristic of an associated harvester harvesting the crop (C13, L54-65); storing base calibration factor data in the memory device, the base calibration data being representative of a base calibration factor (C3, L44-47); storing control logic in the memory device, wherein the control logic is executable by the processor to determine the crop yield (C3, L9-19); generating by a harvesting sensor (12) operably coupled with the crop sensing control system a production signal representative of a production rate of the crop being harvested (C2,L39-41); generating by an accumulated crop sensor (13) operably coupled with the crop sensing control system a bulk crop signal representative of a measured parameter of the crop harvested during a selected time period (C2, L54-56); and executing the control logic by the processor to: determine in response to applying the base calibration factor to the production signal an estimated mass of the crop harvested during a first time period; determine in response to the bulk crop signal a measured mass of the crop harvested during the first time period; determine an updated calibration factor candidate in response to a ratio between the estimated mass and the measured mass (C3, L32-50); and determine the crop yield during a second time period after the first time period by selectively applying, in response to the operational data, one of either the base calibration factor or the updated calibration factor candidate to the production signal generated by the harvesting sensor during the second time period representative of the production rate of the crop harvested during the second time period (Fig. 8, C14,L7-16).
Regarding claim 12, Phelan teaches the method according to claim 8. Phelan further teaches wherein: the storing the operational data in the memory device comprises storing ratio range data representative of a required ratio range of the ratio between the estimated mass of the crop harvested during the first time period and the measured mass of the crop harvested during the first time period; and the executing the control logic comprises executing calibration management logic by the processor to determine the crop yield during the second time period by: applying the updated calibration factor candidate to the production signal generated by the harvesting sensor during the second time period in response to the ratio between the estimated mass of the crop harvested during the first time period and the measured mass of the crop harvested during the first time period being within the required ratio range, or applying the base calibration factor to the production signal generated by the harvesting sensor during the second time period in response to the ratio between the estimated mass of the crop harvested during the first time period and the measured mass of the crop harvested during the first time period being not within the required ratio range. (Phelan at C11, L38-41 teaches that  the calibration flow rate (received by sensor (13)) is compared to the sensed flow rate (received by sensor (12)) to determine if and how the mass flow sensor is to be adjusted or calibrated. A ratio is inherently obtained by this comparison of the measured and sensed flow rates, with calibration of the sensor only occurring if this ratio falls within predetermined limits (C14, L7-19)).
Regarding independent claim 15, Phelan teaches an apparatus for determining crop yield during harvesting of the crop comprising: a harvesting sensor (12) operable to generate a production signal representative of a production rate of the crop being harvested; an accumulated crop sensor (13) operable to generate a bulk crop signal representative of a measured parameter of the crop harvested during a selected time period; and a crop sensing control system (14) operably coupled with the harvesting and accumulated crop sensors, the crop sensing control system comprising: a processor (16); a memory device (18) operably coupled with the processor; operational data stored in the memory device, the operational data comprising harvester data representative of an operational characteristic of an associated harvester harvesting the crop (C13, L52-65); base calibration factor data stored in the memory device, the base calibration data being representative of a base calibration factor (C3, L44-47); and control logic stored in the memory device and executable by the processor to determine the crop yield (C3, L9-13),; wherein the control logic is executable by the processor to: receive the production signal; receive the bulk crop signal (C3, L14-23); determine in response to applying the base calibration factor to the production signal an estimated mass of the crop harvested during a first time period; determine in response to the bulk crop signal a measured mass of the crop harvested during the first time period; determine an updated calibration factor candidate in response to a ratio between the estimated mass and the measured mass (C3, L32-50); and determine the crop yield during a second time period after the first time period by selectively applying, in response to the operational data, one of either the base calibration factor or the updated calibration factor candidate to the production signal generated by the harvesting sensor during the second time period representative of the production rate of the crop harvested during the second time period (Fig. 8, C14,L7-16).
Regarding claim 19, Phelan teaches the apparatus according to claim 15. Phelan further teaches wherein: the operational data stored in the memory device comprises ratio range data representative of a required ratio range of the ratio between the estimated mass of the crop harvested during the first time period and the measured mass of the crop harvested during the first time period; and the control logic comprises calibration management logic executable by the processor to determine the crop yield during the second time period by: applying the updated calibration factor candidate to the production signal generated by the harvesting sensor during the second time period in response to the ratio between the estimated mass of the crop harvested during the first time period and the measured mass of the crop harvested during the first time period being within the required ratio range, or applying the base calibration factor to the production signal generated by the harvesting sensor during the second time period in response to the ratio between the estimated mass of the crop harvested during the first time period and the measured mass of the crop harvested during the first time period being not within the required ratio range (Phelan at C11, L38-41 teaches that  the calibration flow rate (received by sensor (13)) is compared to the sensed flow rate (received by sensor (12)) to determine if and how the mass flow sensor is to be adjusted or calibrated. A ratio is inherently obtained by this comparison of the measured and sensed flow rates, with calibration of the sensor only occurring if this ratio falls within predetermined limits (C14, L7-19)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2,5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noonan et al. (US 20170112060 A1) in view of Foster et al. (US 20140358466 A1) in view of Phelan et al. (US 9645006 B2).

Regarding independent claim 1, Noonan at Fig. 2 teaches a cotton harvester (10) comprising: a chassis (20) supported for movement relative to ground beneath the cotton harvester by ground engaging members (25,30) operatively coupled with the chassis; a cotton harvesting head (65) operatively coupled with the chassis and comprising a plurality of cotton picking row (70)  units operable to harvest cotton from plants entering into the cotton harvesting head as the cotton harvester is moved forward relative to the ground by the ground engaging members (Para. [0014]); a crop receptacle (80) operatively coupled with the chassis, the crop receptacle comprising a module builder (85) configured to form the harvested cotton into a cotton module; an air duct system (75) comprising a plurality of separate air ducts, wherein each of the separate air ducts is associated with one of the cotton picking row units for communicating the cotton harvested from the cotton picking row units to the crop receptacle (Noonan teaches a plurality of cotton picking row units coupled to an air duct system, but does not explicitly state that each air duct is associated with a respective cotton picking row unit, however, this structure and arrangement is old and well-known in the art of cotton harvesters, as seen in C3,L46-48 of evidentiary reference (US 4961304 A), therefore it may be reasonable concluded that the air duct/picking unit system of Noonan is operably arranged in substantially the same manner); Noonan does not explicitly teach an apparatus for determining a yield of the cotton harvested. However, Foster at Para. [0004] teaches that it is desirable to be able to have an accurate cotton yield monitor system on a cotton harvester to dynamically measure spatial yield variability for developing yield maps of a field, such that in-field harvester adjustments can be made to improve present yield and informed decisions made to improve future productivity. Foster teaches an apparatus (30) for determining a yield of the cotton harvested comprising a harvesting sensor (32) operative to generate a production signal representative of a production rate of the cotton being harvested (Para. [0028]); an accumulated crop sensor (50) operative to generate a bulk crop signal representative of a measured parameter of the cotton harvested during a selected time period (Para. [0031]); and a crop sensing control system (52) that monitors and compares the estimated mass value and the measured mass value for cotton harvested during a first time period to determine a yield value calibration factor as a function thereof. The updated calibration factor is then applied to the yield values for a second time period (Para. [0033]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to upgrade the cotton harvester of Noonan to include the yield determining apparatus of Foster in order to made to improve present yield and future productivity. Foster at Para. [0035] teaches that it is possible to compensate for inaccuracy in the sensors by weighing the module at a processing facility and comparing the yield data to this value to correct any potential error introduced. However, this process is time-consuming and laborious as it requires each module to be weighed in a separate facility. Therefore, there is a need to instantaneously determine accuracy of the sensors during the harvesting process. Phelan teaches a similar method of calibration for a grain harvester, wherein an updated calibration factor is selectively applied during operation in response to operational data criteria being met. Phelan at Fig. 8 teaches a method of calibrating a mass flow sensor by comparing outputs from an estimated mass flow sensor (12) and a measured accumulation sensor (13), wherein the crop sensing control system (14) comprises: a processor (16); a memory device (18) operably coupled with the processor (C3, L31-50); operational data stored in the memory device, the operational data comprising harvester data representative of an operational characteristic of the harvester (C13, L52-65); base calibration factor data stored in the memory device, the base calibration data being representative of a base calibration factor (C3, L44-47); and control logic stored in the memory device and executable by the processor to determine the yield of the crop harvested (C3, L9-13), wherein the control logic is executable by the processor to: receive the production signal; receive the bulk crop signal (C3, L14-23); determine in response to applying the base calibration factor to the production signal an estimated mass of the crop harvested during a first time period; determine in response to the bulk crop signal a measured mass of the crop harvested during the first time period; determine an updated calibration factor candidate in response to a ratio between the estimated mass and the measured module mass (C3, L32-50) and determine a yield of the crop harvested during a second time period after the first time period by selectively applying, in response to the operational data, one of either the base calibration factor or the updated calibration factor candidate to the production signal generated by the harvesting sensor during the second time period representative of the production rate of the crop harvested during the second time period (Fig. 8, C14,L7-16). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the method of Phelan, wherein the updated calibration factor is selectively applied based on evaluation of operational characteristics of a harvester, to the cotton yield determining apparatus of Noonan/Foster, in order to provide instantaneous, real-time insurance of accurate sensor data during the harvesting process, and to ensure that re-calibration does not occur unless the appropriate criteria for re-calibration are met. 
Regarding claim 2, Noonan/Foster/Phelan teaches the cotton harvester according to claim 1. Foster further teaches wherein: the accumulated crop sensor comprises a module mass feedback device (50) operative to generate a bulk cotton module mass signal representative of a measured mass of the cotton harvested during the first time period and bundled into the cotton module (Para. [0031]); the control logic is executable by the processor to determine in response to the bulk cotton module mass signal a bulk cotton module mass of the cotton harvested during the first time period (Para. [0033]); Phelan further teaches wherein the operational data comprises harvester data comprising required mass data representative of a required mass range of the crop; and the control logic comprises calibration management logic executable by the processor to determine the yield of crop harvested during the second time period by: applying the updated calibration factor candidate to the production signal generated by the harvesting sensor during the second time period in response to the determined crop mass of the cotton harvested during the first time period being within the required mass range of the crop, or applying the base calibration factor to the production signal generated by the harvesting sensor during the second time period in response to the determined bulk cotton module mass of the cotton harvested during the first time period being not within the required mass range of the cotton module (C11, L42-48 teaches that re-calibration only occurs when the weight of the crop is between a predetermined minimum and maximum value, i.e. within a required mass range). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the same criteria to the cotton module, wherein the mass of the module must be within a required mass range for re-calibration to occur, as Phelan at C11, L56-60 teaches that there is an optimal mass range to obtain sufficiently accurate results for purposes of calibrating a crop mass flow sensor. 
Regarding claim 5, Noonan/Foster/Phelan teaches the cotton harvester according to claim 1. Phelan further teaches wherein: the operational data stored in the memory device comprises harvester data comprising ratio range data representative of a required ratio range of the ratio between the estimated mass of the cotton harvested during the first time period and the measured mass of the cotton harvested during the first time period; and the control logic comprises calibration management logic executable by the processor to determine the yield of the cotton during the second time period by: applying the updated calibration factor candidate to the production signal generated by the harvesting sensor during the second time period in response to the ratio between the estimated mass of the cotton harvested during the first time period and the measured mass of the cotton harvested during the first time period being within the required ratio range, or applying the base calibration factor to the production signal generated by the harvesting sensor during the second time period in response to the ratio between the estimated mass of the cotton harvested during the first time period and the measured mass of the cotton harvested during the first time period being not within the required ratio range (Phelan at C11, L38-41 teaches that  the calibration flow rate (received by sensor (13)) is compared to the sensed flow rate (received by sensor (12)) to determine if and how the mass flow sensor is to be adjusted or calibrated. A ratio is inherently obtained by this comparison of the measured and sensed flow rates, with calibration of the sensor only occurring if this ratio falls within predetermined limits (C14, L7-19)).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noonan/Foster/Phelan as applied to claim 1 above, and further in view of Wilkerson et al. (US 5920018 A). 

Regarding claim 7, Noonan/Foster/Phelan teaches the cotton harvester according to claim 1. Noonan/Foster/Phelan does not explicitly teach wherein: the harvesting sensor comprises a plurality of mass flow sensors operatively coupled with the plurality of separate air ducts, wherein each of the mass flow sensors is operable to generate a cotton mass flow rate signal representative of a mass flow rate of cotton harvested and flowing through a respective one of the separate air ducts; and the control logic is executable by the processor to normalize the cotton mass flow rate signals generated by the plurality of mass flow sensors as normalized cotton mass flow rate signals, and to sum the normalized cotton mass flow rate signals as the production signal representative of the production rate of the cotton being harvested. Wilkerson teaches a cotton harvester with a conduit system (26) with a plurality of air ducts associated with each picking unit (12). The system has a plurality of mass flow sensors (110-118) operatively coupled with the plurality of separate air ducts, wherein each of the mass flow sensors is operable to generate a cotton mass flow rate signal representative of a mass flow rate of cotton harvested and flowing through a respective one of the separate air ducts (C7, L4-25); and the control logic is executable by the processor to normalize the cotton mass flow rate signals generated by the plurality of mass flow sensors as normalized cotton mass flow rate signals, and to sum the normalized cotton mass flow rate signals as the production signal representative of the production rate of the cotton being harvested (C8,L44-C9,L4). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include individual sensors for each air duct, as taught by Wilkerson, in order to obtain precise data measurements regarding the mass flow through each conduit. 

Claim(s) 9,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phelan as applied to claims 8 and 15, and further in view of Foster et al. (US 20140358466 A1).

Regarding claim 9, Phelan teaches the method according to claim 8. Phelan further teaches wherein: the generating the production signal representative of the production rate of the crop being harvested comprises generating by a module mass feedback device (13) a bulk crop module mass signal representative of a measured mass of the crop harvested during the first time period (C2, L54-67); the executing the control logic by the processor comprises executing the control logic by the processor to determine in response to the bulk crop module mass signal a bulk crop module mass of the crop harvested during the first time period (C3, L47-50); the storing the harvester data in the memory device comprises storing in the memory device crop bundle required mass data representative of a required mass range of the crop module; and the executing the control logic by the processor comprises executing calibration management logic by the processor to determine the crop yield during the second time period by: applying the updated calibration factor candidate to the production signal generated by the harvesting sensor during the second time period in response to the determined bulk crop module mass of the crop harvested during the first time period being within the required mass range of the crop module, or applying the base calibration factor to the production signal generated by the harvesting sensor during the second time period in response to the determined bulk crop module mass of the crop harvested during the first time period being not within the required mass range of the crop module (C11, L42-48 teaches that re-calibration only occurs when the weight of the crop is between a predetermined minimum and maximum value, i.e. within a required mass range). Phelan does not explicitly teach the crop being bundled into a crop module, however, Foster teaches a yield determining apparatus for a cotton harvester comprising a module mass feedback device (50) operative to generate a bulk cotton module mass signal representative of a measured mass of cotton harvested during the first time period and bundled into a cotton module (Para. [0031]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the same method of determining crop yield taught by Phelan to a cotton harvester, wherein the mass of the module is measured against specific criteria, in order to improve the reliability and accuracy of the data obtained by the sensors. 
Regarding claim 16, Phelan teaches the apparatus according to claim 15. Phelan further teaches wherein: the accumulated crop sensor comprises a module mass feedback device (13) operative to generate a bulk crop module mass signal representative of a measured mass of the crop harvested during the first time period (C2, L54-67); the control logic is executable by the processor to determine in response to the bulk crop module mass signal a bulk crop module mass of the crop harvested during the first time period (C3, L47-50); the harvester data comprises crop bundle required mass data representative of a required mass range of the crop module; and the control logic comprises calibration management logic executable by the processor to determine the crop yield during the second time period by: applying the updated calibration factor candidate to the production signal generated by the harvesting sensor during the second time period in response to the determined bulk crop module mass of the crop harvested during the first time period being within the required mass range of the crop module, or applying the base calibration factor to the production signal generated by the harvesting sensor during the second time period in response to the determined bulk crop module mass of the crop harvested during the first time period being not within the required mass range of the crop module (C11, L42-48 teaches that re-calibration only occurs when the weight of the crop is between a predetermined minimum and maximum value, i.e. within a required mass range). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the same method of determining crop yield taught by Phelan to a cotton harvester, wherein the mass of the module is measured against specific criteria, in order to improve the reliability and accuracy of the data obtained by the sensors.

Claim(s) 14,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phelan as applied to claim 8 and 15 above, and further in view of Wilkerson et al. (US 5920018 A). 

Regarding claim 14, Phelan teaches the method according to claim 8. Phelan does not explicitly teach wherein: the generating the production signal comprises generating the production signal using a plurality of mass flow sensors operatively coupled with a plurality of separate air ducts of the associated harvester, wherein each of the mass flow sensors is operable to generate a cotton mass flow rate signal representative of a mass flow rate of cotton harvested and flowing through a respective one of the separate air ducts of the associated harvester; and the executing the control logic comprises executing the control logic by the processor to normalize the cotton mass flow rate signals generated by the plurality of mass flow sensors as normalized cotton mass flow rate signals, and to sum the normalized cotton mass flow rate signals as the production signal representative of the production rate of the cotton being harvested. Wilkerson teaches a harvester with a conduit system (26) with a plurality of air ducts associated with each picking unit (12), wherein: the generating the production signal comprises generating the production signal using a plurality of mass flow sensors (110-118) operatively coupled with a plurality of separate air ducts of the associated harvester, wherein each of the mass flow sensors is operable to generate a cotton mass flow rate signal representative of a mass flow rate of cotton harvested and flowing through a respective one of the separate air ducts of the associated harvester (C7, L4-25); and the executing the control logic comprises executing the control logic by the processor to normalize the cotton mass flow rate signals generated by the plurality of mass flow sensors as normalized cotton mass flow rate signals, and to sum the normalized cotton mass flow rate signals as the production signal representative of the production rate of the cotton being harvested (C8,L44-C9,L4). Wilkerson at C9, L58-63 teaches that this conduit system is not restricted to measuring only cotton flow, and can be applied to any material, such as grain, which may be transported through a conduit and for which a real time flow volume count is desired. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include individual sensors for each air duct, as taught by Wilkerson, in order to obtain precise data measurements regarding the real-time mass flow through each conduit.
Regarding claim 21, Phelan teaches the apparatus according to claim 15. Phelan does not explicitly teach wherein: the harvesting sensor comprises a plurality of mass flow sensors operatively coupled with a plurality of separate air ducts of the associated harvester, wherein each of the mass flow sensors is operable to generate a cotton mass flow rate signal representative of a mass flow rate of cotton harvested and flowing through a respective one of the separate air ducts of the associated harvester; and the control logic is executable by the processor to normalize the cotton mass flow rate signals generated by the plurality of mass flow sensors as normalized cotton mass flow rate signals, and to sum the normalized cotton mass flow rate signals as the production signal representative of the production rate of the cotton being harvested. Wilkerson teaches a harvester with a conduit system (26) with a plurality of air ducts associated with each picking unit (12), wherein: a harvesting sensor comprises a plurality of mass flow sensors (110=118) operatively coupled with a plurality of separate air ducts of the associated harvester, wherein each of the mass flow sensors is operable to generate a cotton mass flow rate signal representative of a mass flow rate of cotton harvested and flowing through a respective one of the separate air ducts of the associated harvester (C7,L4-25); and the control logic is executable by the processor to normalize the cotton mass flow rate signals generated by the plurality of mass flow sensors as normalized cotton mass flow rate signals, and to sum the normalized cotton mass flow rate signals as the production signal representative of the production rate of the cotton being harvested (C8,L44-C9,L4). Wilkerson at C9, L58-63 teaches that this conduit system is not restricted to measuring only cotton flow, and can be applied to any material, such as grain, which may be transported through a conduit and for which a real time flow volume count is desired. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include individual sensors for each air duct, as taught by Wilkerson, in order to obtain precise data measurements regarding the real-time mass flow through each conduit.

Allowable Subject Matter
Claims 3-4,6,10-11,13,17-18,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form to overcome the above 112 rejections including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Steffen (US 4068223 A) discloses a monitoring system for a cotton harvester. Ovsborn et al. (US 4961304 A) discloses a cotton flow monitoring system for a cotton harvester. Beck et al. (US 20040050138 A1) discloses an automatic mass-flow sensor calibration for a yield monitor. Anderson et al. (US 7257503 B1) discloses a method for recalibration. Phelan et al. (US 20090325658 A1) discloses a bin level monitor. Dankowicz et al. (US 20130080079 A1) discloses a self-calibrating mass flow sensor. Koch et al. (US 20130317696 A1) discloses a yield monitoring apparatus. Dybro et al. (US 20140230580 A1) discloses a cop sensing apparatus. Smith (US 20160165803 A1) discloses a bale density adjustment system. Garton (US 20170202143 A1) discloses a machine operation enhancement. Blank et al. (US 20180120133 A1) discloses correcting bias in parameter monitoring. Cartier et al. (US 20210092900 A1) discloses a yield detection method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA C TRAN whose telephone number is (571)272-8758. The examiner can normally be reached M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will, can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit httos://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        


/JULIA C TRAN/Examiner, Art Unit 3671